This cause is before the court on appeal from an order striking from the answer of the defendant certain pertinent and material allegations submitted as a defense as more fully appear in paragraphs eight and nine thereof and the Court finds that the suit is ruled by the case of Grand Lodge Independent Order of Archery of the State of Florida v. City of Live Oak, reported in130 Fla. 386, 177 So. 738. The order appealed from is hereby reversed with directions for further proceedings not inconsistent with the authority, supra.
WHITFIELD, P.J., and BROWN, J., concur.
ELLIS, C.J., and TERRELL, J., concur in the opinion and judgment.
BUFORD, J., dissents for reasons stated as to companion case of Grand Lodge Independent Order of Archery of the State of Florida v. City of Live Oak. *Page 396